Case: 16-11285       Document: 00514145559         Page: 1     Date Filed: 09/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit

                                     No. 16-11285                                    FILED
                                   Summary Calendar                           September 7, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JAMES SLAUGHTER, also known as James Bernard Salone,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:99-CR-10-1


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       In 1999, James Slaughter, federal prisoner # 32675-077, was convicted
of conspiracy to distribute, and possess with intent to distribute, cocaine base,
in violation of 21 U.S.C. § 846; distribution and possession of cocaine base
within 1,000 feet of a playground, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(B)(iii); and two counts of distribution of cocaine base, in violation of




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-11285     Document: 00514145559     Page: 2   Date Filed: 09/07/2017


                                  No. 16-11285



21 U.S.C. § 841(a)(1). He was sentenced, respectively, to, inter alia, concurrent
terms of life imprisonment, 480 months, 480 months, and 240 months.
      Proceeding pro se, Slaughter contests the denial of his motion, under 18
U.S.C. § 3582(c)(2), for a reduction of sentence based upon United States
Sentencing Guidelines Amendment 782. He contends the court should have
granted his motion because reducing his sentence would not present a danger
to the public. He further asserts the court’s findings regarding his relevant
conduct went beyond the charges in the indictment and were not found beyond
a reasonable doubt and therefore should not have been considered in denying
his motion.    More particularly, he challenges sentence enhancements he
received for the quantity of the drugs for which he was convicted and his role
in the conspiracy. These assertions relate to findings made at Slaughter’s
original sentencing, however, and are “not cognizable under § 3582(c)(2)”.
United States v. Evans, 587 F.3d 667, 674 (5th Cir. 2009), cert. denied, 561 U.S.
1011 (2010). In short, factual issues related to original sentencing are not
appropriately raised in § 3582(c)(2) motions. Id.
      Section 3582(c)(2) authorizes the district court to modify a sentence upon
a showing that movant’s sentencing range has been reduced after his
conviction. If the court determines a sentence modification is authorized, as it
implicitly did here under Amendment 782, it must consider the applicable 18
U.S.C. § 3553(a) sentencing factors to decide whether a reduction “is
warranted in whole or in part under the particular circumstances of the case”.
Dillon v. United States, 560 U.S. 817, 827 (2010); see also United States v.
Larry, 632 F.3d 933, 936 (5th Cir. 2011) (noting the district court’s implicit
finding of eligibility to seek sentence modification under § 3582(c)(2)). Such a
decision is reviewed for abuse of discretion. E.g., Evans, 587 F.3d at 672.
Abuse of discretion occurs when a ruling is grounded in a legal error or a clearly
                                       2
    Case: 16-11285     Document: 00514145559       Page: 3   Date Filed: 09/07/2017


                                   No. 16-11285



erroneous analysis of the evidence. Larry, 632 F.3d at 936. In addition, the
court abuses its discretion when, “in applying its discretion[, it] fails to consider
the factors as required by law”. Id.
      The record demonstrates the court gave due consideration to the motion
as a whole and considered the 18 U.S.C. § 3553(a) sentencing factors.
Slaughter maintains his criminal history, offense and relevant conduct, and
post-sentencing conduct weigh in favor of reducing his sentence.                 His
disagreement with the court’s conclusion that those factors weigh against him
is insufficient to demonstrate an abuse of discretion. See United States v.
Henderson, 636 F.3d 713, 718–19 (5th Cir. 2011).
      AFFIRMED.




                                         3